MEMORANDUM **
In light of appellant’s payment of the docketing fee, the motion to file the opening brief as served is granted. The Clerk shall file the opening brief received March 27, 2007, the answering brief received April 24, 2007, and the reply brief received May 24, 2007.
A review of the record, the response to the court’s August 27, 2007 order to show cause, and the opening and answering briefs indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.